UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
----------------------------------------------------------------------X

SBP RESTAURANT CORP., d/b/a
TONY'S PIZZERIA & RESTAURANT,
                                                                          SECOND AMENDED
                                                     Plaintiff,           ANSWER AND
                                                                          COUNTERCLAIMS
                          -against-
                                                                          Case #18-CV-7176(ILG)(RM)
KNICKERBOCKER PIZZA, LLC d/b/a
TONY’S PIZZA,

                                                      Defendant.
----------------------------------------------------------------------X

        Defendant Knickerbocker Pizza, LLC d/b/a Tony Pizza (hereinafter “Defendant”), by and

through their counsel, Moulinos & Associates LLC, respectfully answers Plaintiff’s Complaint

(hereinafter “Complaint”) as follows:

                                               NATURE OF ACTION

        1.       Defendant denies the allegations set forth in paragraph 1 of the Complaint.

                                          JURISDICTION AND VENUE

        2.       Defendant admits the allegations set forth in paragraph 2 of the Complaint.

        3.       Defendant denies the allegations set forth in paragraph 3 of the Complaint.

        4.       Defendant admits the allegations set forth in paragraph 4 of the Complaint.

        5.       Defendant admits the allegations set forth in paragraph 5 of the Complaint, only to

the extent Defendant contracts to supply goods and/or services, and/or transacts business in this

State and within this judicial district. Defendant denies the rest of the allegations set forth in

paragraph 5 of the Complaint.

        6.       Defendant admits the allegations set forth in paragraph 6 of the Complaint.

        7.       Defendant admits the allegations set forth in paragraph 7 of the Complaint.

                                                        1
                                            THE PARTIES

       8.      Defendant has insufficient information to form a belief as to the truth of the

allegations set forth in paragraph 8 of the Complaint.

       9.      Defendant admits the allegations set forth in paragraph 9 of the Complaint.

                                     FACTUAL ALLEGATIONS

       10.     Defendant denies knowledge or information sufficient to form a belief as to the

truth of the allegations in paragraph 10 of the Complaint.

       11.     Defendant denies knowledge or information sufficient to form a belief as to the

truth of the allegations in paragraph 11 of the Complaint.

       12.     Defendant denies knowledge or information sufficient to form a belief as to the

truth of the allegations in paragraph 12 of the Complaint.

       13.     Defendant denies knowledge or information sufficient to form a belief as to the

truth of the allegations in paragraph 13 of the Complaint.

       14.     Defendant denies the allegations set forth in paragraph 14 of the Complaint, except

admits the 443 Shop was known as “Tony’s Pizzeria.”

       15.     Defendant denies knowledge or information sufficient to form a belief as to the

truth of the allegations in paragraph 15 of the Complaint.

       16.     Defendant denies knowledge or information sufficient to form a belief as to the

truth of the allegations in paragraph 16 of the Complaint.

       17.     Defendant denies the allegations set forth in paragraph 17 of the Complaint, except

admits the 443 Shop was known as “Tony’s Pizzeria.”

       18.     Defendant denies knowledge or information sufficient to form a belief as to the

truth of the allegations in paragraph 18 of the Complaint.



                                                 2
       19.     Defendant denies knowledge or information sufficient to form a belief as to the

truth of the allegations in paragraph 19 of the Complaint.

       20.     Defendant denies knowledge or information sufficient to form a belief as to the

truth of the allegations in paragraph 20 of the Complaint.

       21.     Defendant denies knowledge or information sufficient to form a belief as to the

truth of the allegations in paragraph 21 of the Complaint.

       22.     Defendant denies knowledge or information sufficient to form a belief as to the

truth of the allegations in paragraph 22 of the Complaint.

       23.     Defendant denies knowledge or information sufficient to form a belief as to the

truth of the allegations in paragraph 23 of the Complaint.

       24.     Defendant denies knowledge or information sufficient to form a belief as to the

truth of the allegations set forth in paragraph 24 of the Complaint, except admits Rizzo opened a

Tony’s Pizza establishment at 336 Knickerbocker Ave, Brooklyn, New York 11237.

       25.     Defendant admits the allegations set forth in paragraph 25 of the Complaint.

       26.     Defendant admits the allegations set forth in paragraph 26 of the Complaint.

       27.     Defendant denies knowledge or information sufficient to form a belief as to the

truth of the allegations in paragraph 27 of the Complaint.

       28.     Defendant denies knowledge or information sufficient to form a belief as to the

truth of the allegations in paragraph 28 of the Complaint.

       29.     Defendant admits the allegations set forth in paragraph 29 of the Complaint, only

to the extent Rizzo placed a neon sign in the window of the “336 Shop” showing that the restaurant

was also known as “Tony & Orazio Pizza.” Defendant denies the rest of the allegations set forth

in paragraph 29 of the Complaint.



                                                3
       30.       Defendant denies knowledge or information sufficient to form a belief as to the

truth of the allegations in paragraph 30 of the Complaint.

       31.       Defendant denies knowledge or information sufficient to form a belief as to the

truth of the allegations in paragraph 31 of the Complaint.

       32.       Defendant denies knowledge or information sufficient to form a belief as to the

truth of the allegations in paragraph 32 of the Complaint.

       33.       Defendant denies knowledge or information sufficient to form a belief as to the

truth of the allegations in paragraph 33 of the Complaint.

       34.       Defendant denies knowledge or information sufficient to form a belief as to the

truth of the allegations in paragraph 34 of the Complaint.

       35.       Defendant has insufficient information to form a belief as to the truth of the

allegations set forth in paragraph 35 of the Complaint.

       36.       Defendant has insufficient information to form a belief as to the truth of the

allegations set forth in paragraph 36 of the Complaint.

       37.       Defendant has insufficient information to form a belief as to the truth of the

allegations set forth in paragraph 37 of the Complaint.

       38.       Defendant has insufficient information to form a belief as to the truth of the

allegations set forth in paragraph 38 of the Complaint.

       39.       Defendant denies the allegations set forth in paragraph 39 of the Complaint, except

admits Plaintiff is the owner of the 443 Shop and operates under the trade name “Tony’s Pizzeria

& Restaurant.”

       40.       Defendant denies the allegations set forth in paragraph 40 of the Complaint.




                                                  4
       41.     Defendant denies knowledge or information sufficient to form a belief as to the

truth of the allegations in paragraph 41 of the Complaint.

       42.     Defendant denies knowledge or information sufficient to form a belief as to the

truth of the allegations in paragraph 42 of the Complaint.

       43.     Defendant denies knowledge or information sufficient to form a belief as to the

truth of the allegations in paragraph 43 of the Complaint.

       44.     Defendant admits the allegations set forth in paragraph 44 of the Complaint, except

denies the 336 Shop was known solely as the “Tony & Orazio” pizza shop.

       45.     Defendant admits the allegations set forth in paragraph 45 of the Complaint, except

denies the 336 Shop was known solely as the “Tony & Orazio” pizza shop.

       46.     Defendant denies the allegations set forth in paragraph 46 of the Complaint.

       47.     Defendant denies the allegations set forth in paragraph 47 of the Complaint.

       48.     Defendant denies the allegations set forth in paragraph 48 of the Complaint.

       49.     Defendant denies knowledge or information sufficient to form a belief as to the

truth of the allegations in paragraph 49 of the Complaint.

       50.     Defendant has insufficient information to form a belief as to the truth of the

allegations set forth in paragraph 50 of the Complaint.

       51.     Defendant admits the allegations set forth in paragraph 51 of the Complaint.

       52.     Defendant admits the allegations set forth in paragraph 52 of the Complaint, except

denies engaging in any false advertising.

       53.     Defendant denies knowledge or information sufficient to form a belief as to the

truth of the allegations in paragraph 53 of the Complaint.

       54.     Defendant denies the allegations set forth in paragraph 54 of the Complaint.



                                                5
       55.     Defendant denies the allegations set forth in paragraph 55 of the Complaint.

       56.     Defendant denies the allegations set forth in paragraph 56 of the Complaint.

       57.     Defendant admits the allegations set forth in paragraph 57 of the Complaint.

       58.     Defendant admits the allegations set forth in paragraph 58 of the Complaint, except

denies engaging in any false advertising.

       59.     Defendant denies knowledge or information sufficient to form a belief as to the

truth of the allegations in paragraph 59 of the Complaint.

       60.     Defendant admits the allegations set forth in paragraph 60 of the Complaint.

       61.     Defendant admits the allegations set forth in paragraph 61 of the Complaint.

       62.     Defendant admits the allegations set forth in paragraph 62 of the Complaint.

       63.     Defendant admits the allegations set forth in paragraph 63 of the Complaint.

       64.     Defendant admits the allegations set forth in paragraph 64 of the Complaint.

       65.     Defendant denies the allegations set forth in paragraph 65 of the Complaint.

                               COUNT 1
        PRIORITY AND LIKELIHOOD OF CONFUSION – LANHAM ACT §2(d)

       66.     Defendant incorporates its responses to each and every allegation contained in the

prior paragraphs with the same force and effect as if fully set forth herein.

       67.     Defendant denies the allegations set forth in paragraph 67 of the Complaint.

       68.     Defendant denies the allegations set forth in paragraph 68 of the Complaint.

       69.     Defendant denies the allegations set forth in paragraph 69 of the Complaint.

       70.     Defendant denies the allegations set forth in paragraph 70 of the Complaint.

       71.     Defendant denies the allegations set forth in paragraph 71 of the Complaint.

       72.     Defendant denies the allegations set forth in paragraph 72 of the Complaint.

       73.     Defendant denies the allegations set forth in paragraph 73 of the Complaint.

                                                  6
       74.     Defendant denies the allegations set forth in paragraph 74 of the Complaint.

       75.     Defendant denies the allegations set forth in paragraph 75 of the Complaint.

       76.     Defendant denies the allegations set forth in paragraph 76 of the Complaint.

       77.     Defendant admits the allegations set forth in paragraph 77 of the Complaint

       78.     Defendant denies the allegations set forth in paragraph 78 of the Complaint.

       79.     Defendant denies the allegations set forth in paragraph 79 of the Complaint.

       80.     Defendant denies the allegations set forth in paragraph 80 of the Complaint.

       81.     Defendant denies the allegations set forth in paragraph 81 of the Complaint.

       82.     Defendant denies the allegations set forth in paragraph 82 of the Complaint.

                                 COUNT 2
             DECEPTION/DECEPTIVE TRADEMARK – LANHAM ACT §2(a)

       83.     Defendant incorporates its responses to each and every allegation contained in the

prior paragraphs with the same force and effect as if fully set forth herein.

       84.     Defendant denies the allegations set forth in paragraph 84 of the Complaint.

       85.     Defendant denies the allegations set forth in paragraph 85 of the Complaint.

       86.     Defendant denies the allegations set forth in paragraph 86 of the Complaint.

       87.     Defendant denies the allegations set forth in paragraph 87 of the Complaint.

       88.     Defendant denies the allegations set forth in paragraph 88 of the Complaint.

       89.     Defendant denies the allegations set forth in paragraph 89 of the Complaint.

       90.     Defendant denies the allegations set forth in paragraph 90 of the Complaint.

       91.     Defendant denies the allegations set forth in paragraph 91 of the Complaint.

       92.     Defendant denies the allegations set forth in paragraph 92 of the Complaint.




                                                  7
                               COUNT 3
          FALSE CONNECTION WITH INSTITUTION – LANHAM ACT §2(a)

       93.     Defendant incorporates its responses to each and every allegation contained in the

prior paragraphs with the same force and effect as if fully set forth herein.

       94.     Defendant denies the allegations set forth in paragraph 94 of the Complaint.

       95.     Defendant denies the allegations set forth in paragraph 95 of the Complaint.

       96.     Defendant denies the allegations set forth in paragraph 96 of the Complaint.

       97.     Defendant denies the allegations set forth in paragraph 97 of the Complaint.

       98.     Defendant denies the allegations set forth in paragraph 98 of the Complaint.

       99.     Defendant denies the allegations set forth in paragraph 99 of the Complaint.

       100.    Defendant denies the allegations set forth in paragraph 100 of the Complaint.

                                        COUNT 4
                                   BREACH OF CONTRACT

       101.    Defendant incorporates its responses to each and every allegation contained in the

prior paragraphs with the same force and effect as if fully set forth herein.

       102.    Defendant denies knowledge or information sufficient to form a belief as to the

truth of the allegations in paragraph 102 of the Complaint.

       103.    Defendant denies knowledge or information sufficient to form a belief as to the

truth of the allegations in paragraph 103 of the Complaint.

       104.    Defendant denies knowledge or information sufficient to form a belief as to the

truth of the allegations in paragraph 104 of the Complaint.

       105.    Defendant denies the allegations set forth in paragraph 105 of the Complaint.

       106.    Defendant denies the allegations set forth in paragraph 106 of the Complaint.

       107.    Defendant denies the allegations set forth in paragraph 107 of the Complaint.



                                                  8
       108.    Defendant denies the allegations set forth in paragraph 108 of the Complaint.

       109.    Defendant denies the allegations set forth in paragraph 109 of the Complaint.

       110.    Defendant denies the allegations set forth in paragraph 110 of the Complaint.

                                  COUNT 5
                FEDERAL FALSE ADVERTISING – LANHAM ACT §43(a)

       111.    Defendant incorporates its responses to each and every allegation contained in the

prior paragraphs with the same force and effect as if fully set forth herein.

       112.    Defendant denies the allegations set forth in paragraph 112 of the Complaint.

       113.    Defendant denies the allegations set forth in paragraph 113 of the Complaint.

       114.    Defendant denies the allegations set forth in paragraph 114 of the Complaint.

       115.    Defendant denies the allegations set forth in paragraph 115 of the Complaint.

       116.    Defendant denies the allegations set forth in paragraph 116 of the Complaint.

       117.    Defendant denies the allegations set forth in paragraph 117 of the Complaint.

       118.    Defendant denies the allegations set forth in paragraph 118 of the Complaint.

       119.    Defendant denies the allegations set forth in paragraph 119 of the Complaint.

       120.    Defendant denies the allegations set forth in paragraph 120 of the Complaint.

                                 COUNT 6
              NEW YORK STATE FALSE ADVERTISING – N.Y. G.B.L. §350

       121.    Defendant incorporates its responses to each and every allegation contained in the

prior paragraphs with the same force and effect as if fully set forth herein.

       122.    Defendant denies the allegations set forth in paragraph 122 of the Complaint.

       123.    Defendant denies the allegations set forth in paragraph 123 of the Complaint.

       124.    Defendant denies the allegations set forth in paragraph 124 of the Complaint.

       125.    Defendant denies the allegations set forth in paragraph 125 of the Complaint.



                                                  9
       126.    Defendant denies the allegations set forth in paragraph 126 of the Complaint.

       127.    Defendant denies the allegations set forth in paragraph 127 of the Complaint.

       128.    Defendant denies the allegations set forth in paragraph 128 of the Complaint.

       129.    Defendant denies the allegations set forth in paragraph 129 of the Complaint.

       130.    Defendant denies the allegations set forth in paragraph 130 of the Complaint.

                              COUNT 7
       TRADEMARK INFRINGEMENT, FALSE DESIGNATION OF ORIGIN,
    FALSE DESCRIPTION AND UNFAIR COMPETITION – LANHAM ACT §43(a)

       131.    Defendant incorporates its responses to each and every allegation contained in the

prior paragraphs with the same force and effect as if fully set forth herein.

       132.    Defendant denies the allegations set forth in paragraph 132 of the Complaint.

       133.    Defendant denies the allegations set forth in paragraph 133 of the Complaint.

       134.    Defendant denies the allegations set forth in paragraph 134 of the Complaint.

       135.    Defendant denies the allegations set forth in paragraph 135 of the Complaint.

       136.    Defendant denies the allegations set forth in paragraph 136 of the Complaint.

       137.    Defendant denies the allegations set forth in paragraph 137 of the Complaint.

       138.    Defendant denies the allegations set forth in paragraph 138 of the Complaint.

       139.    Defendant denies the allegations set forth in paragraph 139 of the Complaint.

       140.    Defendant denies the allegations set forth in paragraph 140 of the Complaint.

       141.    Defendant denies the allegations set forth in paragraph 141 of the Complaint.

       142.    Defendant denies the allegations set forth in paragraph 142 of the Complaint.

       143.    Defendant denies the allegations set forth in paragraph 143 of the Complaint.

       144.    Defendant denies the allegations set forth in paragraph 144 of the Complaint.

       145.    Defendant denies the allegations set forth in paragraph 145 of the Complaint.



                                                 10
       146.    Defendant denies the allegations set forth in paragraph 146 of the Complaint.

       147.    Defendant denies the allegations set forth in paragraph 147 of the Complaint.

                           COUNT 8
    NEW YORK COMMON LAW INFRINGEMENT AND UNFAIR COMPETITION

       148.    Defendant incorporates its responses to each and every allegation contained in the

prior paragraphs with the same force and effect as if fully set forth herein.

       149.    Defendant denies the allegations set forth in paragraph 149 of the Complaint.

       150.    Defendant denies the allegations set forth in paragraph 150 of the Complaint.

       151.    Defendant denies the allegations set forth in paragraph 151 of the Complaint.

       152.    Defendant denies the allegations set forth in paragraph 152 of the Complaint.

       153.    Defendant denies the allegations set forth in paragraph 153 of the Complaint.

       154.    Defendant denies the allegations set forth in paragraph 154 of the Complaint.

       155.    Defendant denies the allegations set forth in paragraph 155 of the Complaint.

       156.    Defendant denies the allegations set forth in paragraph 156 of the Complaint.

       157.    Defendant denies the allegations set forth in paragraph 157 of the Complaint.

       158.    Defendant denies the allegations set forth in paragraph 158 of the Complaint.

       159.    Defendant denies the allegations set forth in paragraph 159 of the Complaint.

       160.    Defendant denies the allegations set forth in paragraph 160 of the Complaint.

       161.    Defendant denies the allegations set forth in paragraph 161 of the Complaint.

       162.    Defendant denies the allegations set forth in paragraph 162 of the Complaint.

       163.    Defendant denies the allegations set forth in paragraph 163 of the Complaint.

       164.    Defendant denies the allegations set forth in paragraph 164 of the Complaint.

       165.    Defendant denies the allegations set forth in paragraph 165 of the Complaint.

       166.    Defendant denies the allegations set forth in paragraph 166 of the Complaint.

                                                 11
       167.    Defendant denies the allegations set forth in paragraph 167 of the Complaint.

                                 COUNT 9
              NEW YORK DECEPTIVE ACTS AND PRACTICES – N.Y. G.B.L. §349

       168.    Defendant incorporates its responses to each and every allegation contained in the

prior paragraphs with the same force and effect as if fully set forth herein.

       169.    Defendant denies the allegations set forth in paragraph 169 of the Complaint.

       170.    Defendant denies the allegations set forth in paragraph 170 of the Complaint.

       171.    Defendant denies the allegations set forth in paragraph 171 of the Complaint.

       172.    Defendant denies the allegations set forth in paragraph 172 of the Complaint.

       173.    Defendant denies the allegations set forth in paragraph 173 of the Complaint.

       174.    Defendant denies the allegations set forth in paragraph 174 of the Complaint.

       175.    Defendant denies the allegations set forth in paragraph 175 of the Complaint.

       176.    Defendant denies the allegations set forth in paragraph 176 of the Complaint.

                                COUNT 10
            NEW YORK INJURY TO BUSINESS REPUTATION – N.Y. G.B.L. §360-1

       177.    Defendant incorporates its responses to each and every allegation contained in the

prior paragraphs with the same force and effect as if fully set forth herein.

       178.    Defendant denies the allegations set forth in paragraph 178 of the Complaint.

       179.    Defendant denies the allegations set forth in paragraph 179 of the Complaint.

       180.    Defendant denies the allegations set forth in paragraph 180 of the Complaint.

       181.    Defendant denies the allegations set forth in paragraph 181 of the Complaint.

       182.    Defendant denies the allegations set forth in paragraph 182 of the Complaint.

       183.    Defendant denies the allegations set forth in paragraph 183 of the Complaint.

       184.    Defendant denies the allegations set forth in paragraph 184 of the Complaint.



                                                 12
       185.    Defendant denies the allegations set forth in paragraph 185 of the Complaint.

       186.    Defendant denies the allegations set forth in paragraph 186 of the Complaint.

                  FURTHER ANSWER AND AFFIRMATIVE DEFENSES

       By way of further Answer and as affirmative defenses, Defendant denies it is liable to

Plaintiff on any of the claims alleged and denies Plaintiff is entitled to damages, treble or punitive

damages, equitable relief, attorneys’ fees, costs, pre-judgment interest, or to any relief whatsoever,

and states as follows:

                                FIRST AFFIRMATIVE DEFENSE

       187.    The Complaint, on one or more counts set forth therein, fails to state a claim upon

which relief can be granted.

                               SECOND AFFIRMATIVE DEFENSE

       188.    The claims made in the Complaint are barred, in whole or in part, by the doctrines

of fair use, nominative fair use and/or descriptive use.

                               THIRD AFFIRMATIVE DEFENSE

       189.    The claims made in the Complaint are barred, in whole or in part, by the first sale

doctrine.

                               FOURTH AFFIRMATIVE DEFENSE

       190.    The claims made in the Complaint are barred, in whole or in part, on the basis that

any marks at issue are functional.

                               FIFTH AFFIRMATIVE DEFENSE

        191. The claims made in the Complaint are barred, in whole or in part, since any

infringement, if any, was innocent.




                                                 13
                               SIXTH AFFIRMATIVE DEFENSE

       192.    Plaintiff’s claims are barred by laches, in that Plaintiff has unreasonably delayed

efforts to enforce its rights, if any, despite its full awareness of Defendant’s actions.

                             SEVENTH AFFIRMATIVE DEFENSE

       193.    The claims made in the Complaint are barred, in whole or in part, on the basis that

some or all of Plaintiff’s marks at issue lack secondary meaning.

                              EIGHTH AFFIRMATIVE DEFENSE

       194.    Each of the purported claims set forth in this Complaint are barred by the doctrines

of waiver, acquiescence, and estoppel.

                               NINTH AFFIRMATIVE DEFENSE

       195.    Defendant has not infringed any applicable trademarks under federal or state law.

                              TENTH AFFIRMATIVE DEFENSE

       196.    Without admitting the Complaint states a claim, there has been no damage in any

amount, manner, or at all by reason of any act alleged against Defendant in the Complaint, and the

relief prayed for in the Complaint therefore cannot be granted.

                            ELEVENTH AFFIRMATIVE DEFENSE

       197.    Plaintiff’s claims are barred by the doctrine of unclean hands.

                            TWELVTH AFFIRMATIVE DEFENSE

       198.    The claims made in the Complaint are barred, in whole or in part, because of a

failure to mitigate damages, if such damages exist.

                          THIRTEENTH AFFIRMATIVE DEFENSE

       199.    The claims made in the Complaint are barred, in whole or in part, by the First

Amendment to the Constitution of the United States.



                                                  14
                          FOURTEENTH AFFIRMATIVE DEFENSE

        200.    Without admitting that the Complaint states a claim, Plaintiff’s remedies are limited

to the extent the Complaint seeks an overlapping or duplicative recovery pursuant to the various

claims for any alleged single wrong.

                            FIFTEENTH AFFIRMATIVE DEFENSE

        201.    The claims in the Complaint are barred, in whole or in part, by fraud on the United

States Patent & Trademark Office.

                           SIXTEENTH AFFIRMATIVE DEFENSE

        202.    The claims for attorney’s fees, court costs, restitution, injunctive, and other

equitable remedies and relief, including, but not limited to, liquidated and exemplary damages and

back pay, restitution, and injunctive relief are not triable by a jury.

                         SEVENTEENTH AFFIRMATIVE DEFENSE

        203.    Plaintiff’s claims are barred given Defendant rightfully acquired all the rights, titles

and interests in the mark and logo “Tony’s Pizza” from its predecessor in interest and has always

acted in good faith in regard to the advertisement and marketing of its goods and services utilizing

its marks, logos, and tradenames.

                          EIGHTEENTH AFFIRMATIVE DEFENSE

        204.    Plaintiff has no right to the use of the tradename, service mark or logo “Tony’s

Pizza” as it abandoned the use of such tradename, service mark or logo.

                                    ADDITIONAL DEFENSES

        205.    Defendant reserves the right to assert additional defenses based on information

learned or obtained during discovery.




                                                  15
          FACTS PERTAINING TO COUNTERCLAIMS AGAINST PLAINTIFF
                                           THE PARTIES

        206.    Defendant-Counterclaimant Knickerbocker Pizza LLC (“Knickerbocker”) is a

limited liability company organized under the laws of the State of New York and operates its

principal place of business at 336 Knickerbocker Avenue, Brooklyn, New York (“the 336

location”). Knickerbocker operates a pizzeria named “Tony’s Pizza” at the 336 location which was

opened and established by Knickerbocker’s predecessor in interest, Antonino Rizzo, in or about

1977.

        207.    SBP Restaurant Corp., (“SBP”) is, upon information and belief, a corporation

organized under the laws of the State of New York and operates its principal place of business at

443 Knickerbocker Avenue, Brooklyn, New York (“the 443 location”). SBP operates a pizzeria

and restaurant named “Tony’s Pizzeria & Restaurant” at the 443 location which was also opened

and established by Mr. Rizzo as SBP’s predecessor in interest in or about 1974.

        208.    Non-party Antonio Rizzo, also known as Tony Rizzo, is a pizza maker who, in or

about 1969, developed his own original pizza sauces and recipes which he took great pride in

marketing to the general public as his own special and original creations.

                                      JURISDICTION AND VENUE

        209.    This Court has jurisdiction over the subject matter of Knickerbocker’s

counterclaims pursuant to 15 U.S.C. §1121.

        210.    This Court is the proper venue for the determination of Knickerbocker’s

counterclaims pursuant to 28 U.S.C. §1391(b)(2), as the events giving rise to the counterclaims

occurred in this judicial district.




                                                16
           FACTUAL ALLEGATIONS RELATING TO THE COUNTERCLAIMS

       211.     In or about 1974, Mr. Rizzo opened and founded a pizzeria which he named

“Tony’s Pizzeria” at the 443 location.

       212.     In or about 1977, after operating the “Tony’s Pizzeria” restaurant for

approximately three (3) years, Mr. Rizzo decided the location was no longer suitable for him to

operate his pizza business. He then decided to sell his pizza business at the 443 location to Pietro

Polizzi.

       213.     Upon information and belief, as a condition to his agreement to sell the “Tony’s

Pizzeria” business at the 443 location to Pietro Polizzi, Mr. Rizzo and Mr. Polizzi agreed that

Mr. Rizzo would open a new pizzeria named “Tony’s Pizza” in the same neighborhood and that

Mr. Polizzi would not utilize any of Mr. Rizzo’s original pizza sauces and recipes at the 443

location. Upon information and belief, Mr. Polizzi stated to Mr. Rizzo that Mr. Polizzi would use

his own pizza sauces and recipes at the 443 location and that he was not interested in using Mr.

Rizzo’s original sauces and recipes, which were created and used by Mr. Rizzo since 1969.

       214.     Upon further information and belief, as part of Mr. Rizzo’s sale of the 443

location to Mr. Polizzi, Mr. Rizzo did not convey, transfer, or sell the name “Tony’s Pizza” to

Mr. Polizzi, which Mr. Rizzo intended to use as the tradename for his new pizza business at the

336 location.

       215.     After selling the 443 location, in or about 1977, Mr. Rizzo opened a new pizzeria

under the trade name “Tony’s Pizza” at the 336 location. Mr. Rizzo specifically decided to name

the 336 location “Tony’s Pizza” so that it would not create any confusion or be similar to the

name of the 443 location.




                                                 17
        216.    Mr. Rizzo sold pizza and related foods at the 336 location using his original

sauces and recipes which he created in 1969 and for which he became known for by the general

public. Mr. Rizzo also created a “Tony’s Pizza” logo and mark (“the Mark”) for his new business

at the 336 location and he installed the Mark on the storefront signage, and inside, of the 336

location. The Mark has been, and still is, prominently displayed at the 336 location. The 336

location is approximately one-third of a mile from the 443 location. A copy of the Mark as it

appears at the signage in front of the 336 location is attached as Exhibit A.

        217.    The 336 location has always competed with the 443 location. However, what

further differentiates the 443 location from the 336 location is that SBP serves and sells to the

general public a long and extensive offering of meats, burgers, wraps, gyros, pasta dishes,

pancakes, waffles, eggs, and omelets. Knickerbocker, on the other hand, focuses its menu to a

much narrower choice of food which includes pizza and a select category of pasta dishes, hot

plates, and rolls.

        218.    In 1984, Mr. Rizzo transferred his ownership interest in the 336 location to a

corporation named Tony & Orazio Pizza Inc. (“TOP”). The shareholders of TOP were Mr. Rizzo

and, upon information and belief, his daughter, Lorenza Rizzo.

        219.    Upon information and belief, for nearly forty (40) years, Mr. Rizzo operated the

336 location simultaneously with the existence of the 443 location without any incidents, claims,

or disputes as to his use of the tradename “Tony’s Pizza” or the Mark at the 336 location, except

on a couple of occasions, members of the Polizzi family requested that Mr. Rizzo stop using the

“Tony’s Pizza” tradename at the 336 location. Upon further information and belief, Mr. Rizzo

rejected such requests as ridiculous, since it was Mr. Rizzo who was known as Tony and that he

had every right to use the name “Tony’s Pizza” at the 336 location.



                                                 18
       220.    Upon information and belief, SBP never actually, or prominently, used the

tradename “Tony’s Pizza” or the Mark in the conduct or operation of its business until only

recently. Instead, SBP utilized a totally different tradename, “Tony’s Pizzeria and Restaurant”

along with a different logo which depicted the image of a chef among the lettering “Tony’s

Pizzeria.”

       221.    In or about February 2016, Mr. Rizzo decided to sell his pizza business at the 336

location to Knickerbocker. As part of his agreement to sell the pizza business at the 336 location,

Mr. Rizzo agreed to transfer all the rights, titles, and interest to the tradename “Tony’s Pizza,”

the Mark and all the rights, titles, and interest in Mr. Rizzo’s original pizza sauces and recipes to

Knickerbocker. Mr. Rizzo also agreed with Knickerbocker that it would continue to operate the

336 location in the same manner as Mr. Rizzo had operated it for nearly forty (40) years.

       222.    Pursuant to its agreement with Mr. Rizzo, Knickerbocker acquired all the rights,

titles, and interest to use the Mark and the tradename “Tony’s Pizza” at the 336 location, as well

as all the rights, titles, and interest in the original pizza sauces and recipes, which Mr. Rizzo

utilized as a pizza maker since 1969. Thereafter, Knickerbocker continued to operate the 336

location under the name “Tony’s Pizza” and also utilized in the course of business the same

original pizza sauces and recipes which Mr. Rizzo utilized as a pizza maker since 1969.

       223.    Based on the rights acquired by Knickerbocker from Mr. Rizzo, Knickerbocker

maintains the full right to advertise and market to the general public that its products created

pursuant to the original recipes and sauces created and used by Mr. Rizzo since 1969.

       224.     In or about the time Mr. Rizzo sold the 336 location to Knickerbocker, as well as

the right to use the name “Tony’s Pizza”, SBP began a campaign of intimidation and harassment

against Mr Rizzo and Knickerbocker in an effort to create customer confusion, to blur the



                                                  19
distinct identity of the two locations. SBP intentionally engaged in such a campaign and tactics

with the ultimate goal of causing Knickerbocker to suffer economic harm and injury and to

compel Knickerbocker to abandon the use of the name “Tony’s Pizza” at the 336 location.

       225.    As part of such a campaign, SBP began to engage in deceptive conduct, false

advertising, and use of the Mark in the sale and marketing of goods and services at the 443

location. The logo used by SBP is identical to the Mark, which has appeared at the storefront of

the 336 location since in or about 1977, and which was created by Mr. Rizzo and transferred to

Knickerbocker. The Mark was used by SBP in its advertising via social media, such as

Instagram, as well as on hats, t-shirts and apparel which it sold to the general public and which

SBP inappropriately associated with the 443 location.

       226.    Such campaigns, deceptive conduct and false advertising by SBP were undertaken

to intentionally mislead the general public to believe that its products and goods were identical to

that sold by Knickerbocker.

       227.    Additionally, the use by SBP of the Mark was without any consent or authority of

Knickerbocker or Mr. Rizzo and was intended by SBP to cause Knickerbocker to suffer

economic harm, loss, customer confusion and the blurring of the 336 location’s distinct identity

which set it apart from the 443 location. Copies of the examples of the unauthorized use of the

Mark by SBP are attached as Exhibit B.

       228.    Further efforts by SBP to harass and intimidate Knickerbocker came in or about

May 2017 when at least three (3) members of the Polizzi family, without invitation or prior

notification, entered the 336 location and confronted Knickerbocker’s owner, George Tagaris,

and employed threatening language and intimidating tactics in order to strong arm Mr. Tagaris

into abandoning the use of the “Tony’s Pizza” tradename and the Mark at the 336 location. Mr.



                                                20
Tagaris refused to succumb to the tactics and threats of the Polizzi family and refused to

relinquish his rights to the use of the “Tony’s Pizza” tradename and the Mark.

        229.      On or about January 31, 2018, Knickerbocker filed a trademark application with

the U.S. Patent and Trademark Office (“PTO”) to register the mark “The Original Tony’s Pizza

Est. 1969” (“the Filed Mark”) in International Class 30 and was assigned Serial No. 87/778,240.

The Filed Mark incorporated the script “Tony’s” as it appears in the Mark. On or about October

24, 2018, SBP filed with the PTO opposition to the registration of the Filed Mark on the basis

that SBP would be damaged by the registration of the Mark with the PTO as the Mark is similar

in sight and sound to SBP’s purported trademarks and would create confusion to the general

public. An opposition proceeding was therefore commenced with the PTO’s Trademark Trial

and Appeal Board (“TTAB”) and assigned opposition no. 91244352 (“the Opposition

Proceeding”).

        230.      After commencing the instant action, SBP, on December 18, 2018, filed a motion

to suspend the Opposition Proceeding pending a final determination of this action, which was

granted. The Opposition Proceeding is therefore suspended pending final disposition of the

instant action.

              AS AND FOR A FIRST COUNTERCLAIM FOR
    TRADEMARK INFRINGEMENT, FALSE DESIGNATION OF ORIGIN, FALSE
                 DESCRIPTIONS - LANHAM ACT §43(a)

        231.      Knickerbocker repeats and realleges each and every allegation set forth in the

prior paragraphs herein and the same are incorporated by reference and made a part hereof.

        232.      Knickerbocker is the owner of the tradename “Tony’s Pizza” and the Mark which

Knickerbocker validly acquired from its predecessor in interest who is also the predecessor in

interest of SBP.



                                                  21
       233.    SBP has no right, title or ownership to the tradename “Tony’s Pizza” or the Mark

and has never used such tradename or Mark prior to its use by the parties’ predecessor in interest.

       234.    SBP has been aware of the existence of the Mark since in or about 1977 when it

was installed and prominently displayed at the storefront signage of the 336 location and is

further aware that the Mark is fully and properly associated with the 336 location and

distinguishes the 336 location from the 443 location.

       235.    The goods and services sold by both Knickerbocker and SBP are nearly identical

to the extent their main focus is the sale of pizza to the general public, in the same neighborhood,

to the same customers and through the same channels.

       236.    By SBP’s use of the Mark in its commercial advertising and promotions, SBP

intends to confuse the general public and to create an impression to the general public that it is

also the owner of the 336 location in order to benefit from the history, reputation, original

sauces, recipes and quality of the goods and services sold by Knickerbocker at the 336 location.

       237.    SBP’s use of the tradename “Tony’s Pizza” and the Mark is likely to cause

blurring, confusion and mistake and thereby mislead and deceive the general public into

believing the goods and services of SBP originate, emanate, are identical to, connected with and

associated with those of Knickerbocker.

       238.    Additionally, SBP’s conduct will likely cause the general public to believe the

goods and services sold by SBP are of the same original sauces, recipes and quality as those sold

by Knickerbocker and that there is a connection and association between SBP and

Knickerbocker as to the origin of the goods and services sold to the general public.

       239.    Additionally, by utilizing the tradename “Tony’s Pizza” and the Mark in its

commercial advertising, promotions, website and social media, SBP has intentionally



                                                 22
misrepresented the nature, characteristics and qualities of its goods and services as being the

same goods and services sold by Knickerbocker.

       240.    All of the foregoing conduct by SBP constitutes a violation of 15 U.S.C.

§§1125(a) and (b).

       241.    Knickerbocker is entitled to recover damages against SBP in an amount to be

determined at trial.

                   AS AND FOR A SECOND COUNTERCLAIM FOR
              NEW YORK COMMON LAW TRADEMARK INFRINGEMENT

       242.    Knickerbocker repeats and realleges each and every allegation set forth in the

prior paragraphs herein and the same are incorporated by reference and made a part hereof.

       243.    The Mark is a valid and legally protectable trademark which was duly created,

utilized and owned by Knickerbocker’s predecessor in interest, since in or about 1977, prior to

any use by SBP and its predecessor in interest and specifically acquired by, sold and transferred

to Knickerbocker by Mr. Rizzo and TOP.

       244.    Knickerbocker is the rightful owner of the Mark.

       245.    SBP has infringed upon the Mark and has acted intentionally and knowingly in

using the Mark as part of SBP’s promotion, advertising and business for the purpose of causing

blurring, confusion and mistake in the general public and to mislead and deceive the general

public into believing SBP’s business is affiliated and associated with and a part of the 336

location.

       246.    SBP’s use of the Mark has already created confusion in the general public which

is confused about the ownership of the Mark and believes the 443 location is connected,

associated and affiliated with the 336 location and the goods and services sold by SBP to the

general public originate from and are of the same quality of Knickerbocker.

                                                23
       247.    SBP’s unauthorized use of the Mark infringes upon, dilutes, harms and tarnishes

the Mark and Knickerbocker’s business.

       248.    Knickerbocker is entitled to recover damages against SBP by reason of such

infringement including a sum representing the profits generated by SBP’s businesses from the

use of the Mark.

       249.    By reason of such infringement, Knickerbocker has been damaged in an amount

to be determined at trial.

                       AS AND FOR A THIRD COUNTERCLAIM FOR
                                UNFAIR COMPETITION

       250.    Knickerbocker repeats and realleges each and every allegation set forth in the

prior paragraphs herein and the same are incorporated by reference and made a part hereof.

       251.    By knowingly, intentionally and willfully utilizing and misappropriating the

goodwill of Knickerbocker, the tradename “Tony’s Pizza” and the Mark in the operation of

SBP’s business, SBP has sought to create blurring and confusion amongst the general public as

to the tradename and the Mark, to gain a competitive advantage against Knickerbocker, to cause

economic harm and loss to Knickerbocker, and to generate profits and benefits from the

tradename, Mark, good will, name, and enterprise of Knickerbocker.

       252.    SBP is fully aware such efforts and conduct inflict significant competitive injury

upon Knickerbocker by reason of the fact they infringe upon, blur, dilute, tarnish and harm the

tradename, Mark and Knickerbocker’s business.

       253.    SBP has acted in bad faith and has engaged in, and shall continue to engage in,

unfair competition against Knickerbocker.

       254.    The actions of SBP were committed knowingly, willfully and in conscious

disregard of Knickerbocker’s rights to its tradename and the Mark.

                                                24
        255.    As a direct result of SBP’s intentional and deliberate actions, Knickerbocker has

been caused to suffer damages, lost income and lost business opportunities and is entitled to

monetary damages in an amount to be determined at trial.

                    AS AND FOR A FOURTH COUNTERCLAIM FOR
               VIOLATION OF NEW YORK GENERAL BUSINESS LAW §349

        256.    Knickerbocker repeats and realleges each and every allegation set forth in the

prior paragraphs herein and the same are incorporated by reference and made a part hereof.

        257.    SBP has willfully and intentionally engaged in material deceptive acts and

practices in the conduct of its business and in furnishing goods and services to consumers and the

general public in the State of New York in violation of New York State General Business Law

§349.

        258.    Knickerbocker has suffered irreparable harm, loss, damages, costs and expenses

as a result of such deceptive acts and practices and will continue to suffer such irreparable harm

in the event SBP’s deceptive acts and practices are not enjoined.

        259.    Knickerbocker has no adequate remedy at law for the irreparable harm, loss,

damages, costs and expenses it has suffered.

        260.    Knickerbocker is entitled to (i) injunctive relief against SBP enjoining it from

continuing such deceptive acts and practices; (ii) monetary relief for the damages it has suffered

in an amount to be determined at trial; and (iii) reasonable attorney fees for SBP’s violation of

New York State General Business Law §349.

                    AS AND FOR A FIFTH COUNTERCLAIM FOR
               VIOLATION OF NEW YORK GENERAL BUSINESS LAW §350

        261.    Knickerbocker repeats and realleges each and every allegation set forth in the

prior paragraphs herein and the same are incorporated by reference and made a part hereof.



                                                 25
         262.    SBP has willfully and intentionally engaged in material deceptive acts and

practices in the conduct of its business and in furnishing goods and services to consumers and the

general public in the State of New York by utilizing false advertising, by attempting to mislead

the general public and by creating the false impression that the 443 location is connected,

associated and related to the 336 location.

         263.    SBP’s practices and advertisements were misleading to consumers and the general

public in all material respects.

         264.    Knickerbocker has been injured as a result of the deceptive practices, acts,

conduct and advertisements of SBP.

         265.    Knickerbocker is entitled to monetary damages in an amount to be determined at

trial.

                      AS AND FOR A SIXTH COUNTERCLAIM FOR
                PURSUANT TO NEW YORK GENERAL BUSINESS LAW §360-L

         266.    Knickerbocker repeats and realleges each and every allegation set forth in the

prior paragraphs herein and the same are incorporated by reference and made a part hereof.

         267.    SBP has acted knowingly, intentionally and willfully in utilizing Knickerbocker’s

tradename and the Mark without the consent or authority of Knickerbocker.

         268.    SBP’s use of Knickerbocker’s tradename and the Mark infringes, dilutes, harms

and tarnishes the Marks and Knickerbocker’s business.

         269.    Knickerbocker will suffer immediate and irreparable harm unless SBP is

restrained and preliminarily and permanently enjoined from continuing to inappropriately utilize

Knickerbocker’s tradename and the Mark in the conduct of SBP’s business, advertising and

marketing to the general public.

         270.    Knickerbocker is entitled to the injunctive relief which it seeks pursuant to New

                                                  26
York General Business Law §360-L.

       271.    The granting of the provisional and preliminary injunctive relief requested herein

shall in no way prejudice or harm SBP however, in the alternative, the failure to grant

Knickerbocker such relief shall irreparably and significantly damage Knickerbocker, thereby

making a balancing of the equities weigh in Knickerbocker’s favor for the granting of the

provisional and preliminary injunctive relief requested herein.

       272.    Knickerbocker has no other remedy at law or equity to prevent such irreparable

and significant damage.

       273.    Knickerbocker therefore requests that the Court issue a preliminary and

permanent injunction enjoining SBP and its employees, agents, servants, attorneys,

representatives and other persons acting on her behalf or in concert with SBP, known or

unknown, from, in any manner or by any means, taking any action to utilize Knickerbocker’s

tradename and the Mark in the SBP’s business, including at the 443 location.




                                                27
        WHEREFORE, after fully answering Plaintiff’s Complaint, Defendant request the Court

to grant relief as follows:

                A.      That Plaintiff’s Complaint be dismissed in its entirety;

                B.      That judgment be entered in favor of Defendant Knickerbocker and
                        against Plaintiff for each of the Counterclaims as set forth hereinabove;

                C.      That Plaintiff’s demand for a jury trial be denied with respect to any
                        causes of action and claims in which the Court determines the Plaintiff
                        does not have a right to a jury trial or to the extent that Plaintiff has
                        waived its right to a jury trial;

                D.      That Defendant recover all costs of Court and reasonable attorneys’ fees
                        as authorized by statute and/or common law; and

                E.      That Defendant be awarded such other and further relief which the Court
                        deems just and proper.

Dated: New York, New York
       August 22, 2019

                                               Yours, etc.


                                               ____________________________
                                               MOULINOS & ASSOCIATES LLC
                                               By: Peter Moulinos, Esq.
                                               Attorneys for Defendant
                                               150 East 58th Street, 25th Floor
                                               New York, New York 10155
                                               (212) 832-5981

To:     Robert B. Golden, Esq.
        Lackenbach Siegel LLP
        Attorneys for Plaintiff
        One Chase Road
        Scarsdale, New York 10583
        (914) 723-4300




                                                 28
